IN THE SUPREME COURT OF TEXAS
                                           444444444444
                                              NO . 15-0123
                                           444444444444



                           PEDERNAL ENERGY, LLC, PETITIONER,
                                                    v.


                      BRUINGTON ENGINEERING, LTD., RESPONDENT

            4444444444444444444444444444444444444444444444444444
                              ON PETITION FOR REVIEW FROM THE
                     COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS
            4444444444444444444444444444444444444444444444444444

                                    Argued September 14, 2016


      JUSTICE JOHNSON delivered the opinion of the Court, in which CHIEF JUSTICE HECHT, JUSTICE
GREEN, JUSTICE WILLETT , JUSTICE GUZMAN, JUSTICE LEHRMANN, JUSTICE BOYD , and JUSTICE
BROWN joined.

        JUSTICE DEVINE filed a concurring opinion.


        Section 150.002 of the Civil Practice and Remedies Code is entitled “Certificate of Merit.”

It requires a plaintiff to file an expert affidavit in a lawsuit or arbitration for damages arising out of

the provision of professional services by licensed or registered professionals. Section 150.002(e)

provides that if an affidavit is not filed in accordance with the statute, the trial court shall dismiss

the claim and the dismissal may be with prejudice. This case involves the application of that

language.
        Pedernal Energy, Ltd. sued Bruington Engineering, LLC and others for damages resulting

from a fracturing operation on Pedernal’s gas well. Pedernal alleged that Bruington provided

substandard engineering services in connection with the operation, but failed to file a certificate of

merit expert affidavit with its claim. Bruington moved for dismissal and Pedernal non-suited, then

re-sued Bruington by amended petition accompanied by an expert affidavit. The trial court denied

Bruington’s motion to dismiss, Bruington appealed, and the case was remanded with instructions.

The trial court then dismissed Pedernal’s amended claim without prejudice. Bruington again

appealed. This time the court of appeals held that section 150.002(e) required Pedernal’s claim to

be dismissed with prejudice because an expert affidavit was not filed with the original petition.

        We reverse the judgment of the court of appeals and reinstate the judgment of the trial court.

Section 150.002(e) required dismissal of the claims against Bruington, but the statute affords trial

courts discretion to dismiss either with or without prejudice. Under this record the trial court did not

abuse its discretion by dismissing the claims without prejudice.

                                           I. Background

        Pedernal’s predecessors in interest hired Schlumberger Technology Corporation,

Schlumberger Services, Inc., and Schlumberger, Ltd. (collectively, Schlumberger) to perform

fracturing operations on a gas well in Zapata County. Bruington was hired as project engineer.

        The fracturing operations did not go well, resulting in Pedernal’s suing Schlumberger and

Bruington for damages to the well and the formation. Pedernal did not file a certificate of merit

expert affidavit (affidavit) as to Bruington with its original petition, so Bruington moved for



                                                   2
dismissal of the claims against it with prejudice pursuant to section 150.002 of the Civil Practice and

Remedies Code. That section, in relevant part, provides as follows:

        Certificate of Merit
        (a) In any action or arbitration proceeding for damages arising out of the provision
        of professional services by a licensed or registered professional, the plaintiff shall be
        required to file with the complaint an affidavit of a third-party licensed architect,
        licensed professional engineer, registered landscape architect, or registered
        professional land surveyor . . . .
        (b) The affidavit shall set forth specifically for each theory of recovery for which
        damages are sought, the negligence, if any, or other action, error, or omission of the
        licensed or registered professional in providing the professional service, including
        any error or omission in providing advice, judgment, opinion, or a similar
        professional skill claimed to exist and the factual basis for each such claim. . . .
        (c) The contemporaneous filing requirement of Subsection (a) shall not apply to any
        case in which the period of limitation will expire within 10 days of the date of filing
        and, because of such time constraints, the plaintiff has alleged that an affidavit of a
        third-party licensed architect, licensed professional engineer, registered landscape
        architect, or registered professional land surveyor could not be prepared. In such
        cases, the plaintiff shall have 30 days after the filing of the complaint to supplement
        the pleadings with the affidavit. The trial court may, on motion, after hearing and for
        good cause, extend such time as it shall determine justice requires.

        ....

        (e) The plaintiff’s failure to file the affidavit in accordance with this section shall
        result in dismissal of the complaint against the defendant. This dismissal may be
        with prejudice.
        (f) An order granting or denying a motion for dismissal is immediately appealable as
        an interlocutory order.

TEX . CIV . PRAC. & REM . CODE § 150.002 (emphasis added). Before the trial court heard Bruington’s

motion, Pedernal filed notice of non-suit as to Bruington and requested the trial court to sign an order

of non-suit without prejudice, which it did. Pedernal’s suit against Schlumberger proceeded.

        Pedernal amended its petition several months after the non-suit to reassert the same claims

against Bruington that it had asserted in its original petition. This time it attached an affidavit.

                                                   3
Bruington moved for dismissal with prejudice of the claims in the amended petition on two grounds.

The first was that Pedernal did not file an expert affidavit with its original petition as required by

section 150.002; the trial court did not hold a hearing on Bruington’s motion to dismiss with

prejudice and did not address the motion in its order dismissing Pedernal’s claims without prejudice,

so the dismissal was “incomplete”; therefore, the claims should be dismissed with prejudice. The

second ground was that even if the claims in the amended petition were not barred because of the

failure to file an affidavit with the original petition, the affidavit filed with Pedernal’s amended

petition failed to address each of Pedernal’s theories of liability as required by section 150.002. That

failure, Bruington contended, also required dismissal with prejudice of all the claims asserted against

it, or at least dismissal of the liability theories not addressed.

        The trial court denied the motion and Bruington filed an interlocutory appeal as authorized

by section 150.002(f). The court of appeals construed section 150.002(e) to require a plaintiff to file

an affidavit with the first-filed complaint asserting a claim arising out of the provision of

professional services. Bruington Eng’g, Ltd. v. Pedernal Energy, L.L.C., 403 S.W.3d 523, 532 (Tex.

App.—San Antonio 2013, no pet.) (Bruington I ). Because Pedernal did not file an affidavit with

its first-filed complaint, the court dismissed Pedernal’s claims against Bruington and remanded the

case to the trial court with instructions that it determine whether the dismissal should be with or

without prejudice. The court reasoned that “[a] plaintiff who does not timely file the certificate of

merit should not be allowed to circumvent the unfavorable ruling of a dismissal by nonsuiting and

then [filing] an amended complaint with the appropriate certificate.” Id.



                                                    4
        On remand, the trial court held a hearing. Evidence at the hearing included testimony from

attorneys representing both parties as well as Pedernal’s certificate of merit. Pedernal’s lawyers

testified that they had not been aware of the certificate of merit requirement and dismissed the

original claims against Bruington once the requirement was brought to their attention. The lawyers

related that they re-filed the claims after submitting newly obtained records to their expert who then

prepared the affidavit.

        The trial court made findings of fact, including findings that Pedernal’s claims against

Bruington had merit and Pedernal’s failure to file a certificate of merit with its original petition was

neither intentional nor done with conscious indifference. The court dismissed Pedernal’s suit

without prejudice.

        Bruington appealed again, arguing that the trial court abused its discretion by not dismissing

with prejudice. The court of appeals agreed. Its reasoning was similar to that in its Bruington I

opinion: dismissal without prejudice of an amended complaint—one making the same claims as the

first petition filed without the required certificate of merit—would allow a plaintiff to avoid an

unfavorable ruling on the first complaint by non-suiting it and re-filing with a certificate of merit.

456 S.W.3d 181, 189–90 (Tex. App.—San Antonio 2014) (Bruington II). The appeals court

reversed and dismissed the complaint against Bruington with prejudice. Id. at 190. Pedernal moved

for rehearing and en banc reconsideration. The court denied the motions, with three justices

dissenting. Id. at 190.

        As an initial matter, Bruington points out that the trial court’s dismissal order does not sever

the claims against it from the claims against Schlumberger, nor does the order limit the dismissal to

                                                   5
Pedernal’s claims against Bruington. But neither party questions the finality of the order of

dismissal; Schlumberger is not a party to this appeal; thus no issue is presented, and we express no

opinion, as to the effect of the order on Pedernal’s claims against Schlumberger. Because

Schlumberger is not a party to this appeal, our references to the “claim” or “claims” will be

references only to Pedernal’s claims against Bruington.

        In this Court, Pedernal does not dispute that section 150.002(e) required dismissal of its

claims. Rather, it argues that the statute does not require dismissal with prejudice under these

circumstances, but only affords the trial court discretion to do so. Pedernal maintains that the record

from the hearing following Bruington I supported the trial court’s findings that Pedernal had good

cause for failing to file an affidavit with its original petition and that Pedernal was not consciously

indifferent in failing to do so, thus the trial court did not abuse its discretion by dismissing its suit

without prejudice. Pedernal alternatively argues that the court of appeals in Bruington II essentially

imposed a death penalty sanction by dismissing its suit with prejudice, and the sanction is

unconstitutional because it is unjust and excessive. Pedernal prays that we reverse the court of

appeals’ judgment and enter judgment dismissing its claims against Bruington without prejudice.

        Bruington counters that the court of appeals correctly concluded that under section 150.002,

Pedernal’s failure to file an affidavit with its original petition required dismissal of its claims with

prejudice. Alternatively, Bruington argues that even if section 150.002(e) is governed by a

good-cause analysis, dismissal with prejudice was still required because (1) Pedernal failed to

demonstrate reasonable diligence, and (2) the content of the untimely filed affidavit is deficient.

Finally, Bruington asserts that Pedernal’s claim that dismissal with prejudice under section 150.002

                                                   6
is unconstitutional is misplaced because Pedernal compares a section 150.002 dismissal to a death

penalty sanction for discovery abuse, and the two involve completely different statutes and analyses.

                                     II. Statutory Construction

        We construe statutory language de novo. Crosstex Energy Servs., L.P. v. Pro Plus, Inc.,

430 S.W.3d 384, 389 (Tex. 2014). Our goal is to determine and give effect to the Legislature’s

intent. Tex. Mut. Ins. Co. v. Ruttiger, 381 S.W.3d 430, 452 (Tex. 2012). We look to and rely on the

plain meaning of a statute’s words as expressing legislative intent unless a different meaning is

supplied, is apparent from the context, or the plain meaning of the words leads to absurd or

nonsensical results. Crosstex Energy Servs., L.P., 430 S.W.3d at 389–90. Words and phrases must

be “read in context and construed according to the rules of grammar and common usage.” TEX .

GOV ’T CODE § 311.011. We construe statutes so that no part is surplusage, but so that each word

has meaning. Columbia Med. Ctr. of Las Colinas, Inc. v. Hogue, 271 S.W.3d 238, 256 (Tex. 2008)

(“The Court must not interpret the statute in a manner that renders any part of the statute meaningless

or superfluous.”). We presume “the Legislature chooses a statute’s language with care, including

each word chosen for a purpose, while purposefully omitting words not chosen.” TGS-NOPEC

Geophysical Co. v. Combs, 340 S.W.3d 432, 439 (Tex. 2011). We also take statutes as we find them

and refrain from rewriting text chosen by the Legislature. Entergy Gulf States, Inc. v. Summers, 282
S.W.3d 433, 443 (Tex. 2009).

        “May,” when used in a statute, indicates that the provision is discretionary. TEX . GOV ’T

CODE § 311.016(1) (“‘May’ creates discretionary authority or grants permission or a power.”). If

a statute vests trial courts with discretion as to a matter, then we review a trial court’s decision as to

                                                    7
that matter for abuse of discretion. See Walker v. Gutierrez, 111 S.W.3d 56, 62 (Tex. 2003) (noting

that an abuse of discretion standard of review applies to a decision under a statute vesting a trial

court with discretion to grant a grace period to comply with an expert report requirement). But the

use of “may” does not permit trial courts complete discretionary authority: trial courts do not have

discretion to make decisions in an arbitrary or unreasonable manner, without reference to guiding

rules or principles. CTL/Thompson Tex., LLC v. Starwood Homeowner’s Ass’n, Inc., 390 S.W.3d
299, 301 (Tex. 2013) (“Section 150.002(e) authorizes further relief—dismissal with prejudice—and

while granting it is discretionary, the trial court cannot act ‘in an arbitrary or unreasonable manner

without reference to guiding rules or principles.’” (quoting Samlowski v. Wooten, 332 S.W.3d 404,

410 (Tex. 2011)). For example, in In re Pirelli Tire, L.L.C., we recognized that a statute providing

that trial courts may decline to exercise jurisdiction under the doctrine of forum non conveniens gave

trial courts “broad discretion.” 247 S.W.3d 670, 676 (Tex. 2007). Nevertheless, we ultimately

concluded that the trial court abused its discretion by denying a forum non conveniens motion

because the denial was “arbitrary, unreasonable, [and] contrary to guiding rules and principles.” Id.

at 679.

                                              III. Analysis

                                             A. The Statute

          Section 150.002(e) is comprised of two straightforward sentences:

          (e) The plaintiff’s failure to file the affidavit in accordance with this section shall
          result in dismissal of the complaint against the defendant. This dismissal may be
          with prejudice.



                                                    8
TEX . CIV . PRAC. & REM . CODE § 150.002(e). The first sentence requires dismissal, but does not

specify whether it is to be with or without prejudice. Read in isolation, the sentence could be

referencing either. That being so, we look to the context of the language being construed.

TGS-NOPEC Geophysical Co., 340 S.W.3d at 441. And reading the first sentence in context with

the second, it is clear that the Legislature intended the dismissal language in the first sentence to

reference dismissal without prejudice. If it were otherwise and the first sentence’s mandate is either

(1) for the complaint to be dismissed with prejudice or (2) for the trial court to have discretion to

dismiss with or without prejudice, then the second sentence is surplusage and meaningless. But we

must interpret the statute in a way that gives meaning to all its words. Columbia Med. Ctr. of Las

Colinas, 271 S.W.3d at 256. It is only if the Legislature intended the first sentence to reference

dismissal without prejudice that the second sentence has meaning by expressly authorizing trial

courts to dismiss with prejudice. See, e.g., Crosstex Energy Servs., L.P., 430 S.W.3d at 390;

TGS-NOPEC Geophysical Co., 340 S.W.3d at 439. On the other hand, neither sentence gives trial

courts guidance about how to determine whether to dismiss with or without prejudice.

CTL/Thompson Tex., LLC, 390 S.W.3d at 301(“[S]ection 150.002(e) ‘provides no particular

guidance on how the court should exercise its discretion . . . .’” (quoting Samlowski, 332 S.W.3d at

410)).

         Referencing Craddock v. Sunshine Bus Lines, Inc., 133 S.W.2d 124, 126 (Tex. 1939),

Pedernal urges adoption of a “good cause” standard for section 150.002 requiring trial courts to

dismiss claims without prejudice if the failure to comply with statutory requirements such as timely

filing a certificate was not intentional or the result of conscious indifference. We decline to do so.

                                                  9
       Section 150.002 contains an express “good cause” requirement, but it is in subsection (c),

not subsection (e). See TEX . CIV . PRAC. & REM . CODE § 150.002(c) (“The contemporaneous filing

requirement of Subsection (a) shall not apply to any case in which the period of limitation will expire

within 10 days of the date of filing . . . . The trial court may, on motion, after hearing and for good

cause, extend such time as it shall determine justice requires.” (emphasis added)). The “good cause”

exception in subsection (c) applies only to filings made within 10 days of limitations expiring.

Crosstex Energy Servs., L.P., 430 S.W.3d at 391.

       We were faced with a similar statutory structure and similar language in Samlowski. There

we considered an argument that we should adopt a “good faith” standard in one subsection of a

statute where it did not appear, although that standard appeared in another subsection. Samlowski,
332 S.W.3d at 409. We rejected the argument, concluding that a trial court’s discretion should not

be measured by good faith, but by the broader purposes of the statute. Id. at 410.

       As noted above, we presume the Legislature intended to use the words it used, and intended

to omit words it did not use. Here, also, we decline to read “good cause” language into the statute

when the Legislature did not place it there. Cf. TEX . CIV . PRAC. & REM . CODE § 71.051 (providing

for motions to stay or dismiss an action under the doctrine of forum non conveniens and stating that

“[a]ny time limit established by this section may be extended by the court at the request of any party

for good cause shown”); id. § 90.007 (requiring an expert report in claims involving asbestos and

silica-related injuries and providing that “[o]n the motion of a party showing good cause, the court

may shorten or extend the time limits provided in this section for filing or serving motions,

responses, or reports”). Our conclusion is buttressed by the fact that “good cause” language is used

                                                  10
elsewhere in the same statutory section, thus the language necessarily was contemplated in

connection with the language adopted by the Legislature, yet it was not included in section

150.002(e). See TEX . CIV . PRAC. & REM . CODE § 150.002(c).

        Bruington asserts that the only exception to section 150.002’s requirement that an affidavit

must be filed with the initial complaint is found in subsection (c), which provides that the

contemporaneous filing requirement does not apply when limitations will expire within 10 days of

filing. TEX . CIV . PRAC. & REM . CODE § 150.002(c). It argues that courts cannot imply a second

exception when the Legislature did not place one in the statute, and the claims should be dismissed

with prejudice. However, the argument misses the mark. The question here is not whether

Pedernal’s failure to file a certificate comes within an implied exception to the filing requirement.

Rather, the question is whether the statute precluded the trial court’s dismissal of Pedernal’s claims

without prejudice after Pedernal failed to file a certificate with its original petition. As we point out

above, neither the first nor second sentence of section 150.002(e) requires dismissal with prejudice,

so there is no need to imply an exception.

        Bruington argues that failing to file an affidavit with the first-filed complaint is a more severe

violation of the statutory requirements than filing a defective affidavit, thus the more severe sanction

of dismissal with prejudice should apply.               But section 150.002 prescribes the same

sanction—dismissal that may be with prejudice—for failure to comply with any of the statutory

requirements. Had the Legislature intended different types of sanctions to apply to failure to comply

with different parts of the statute it easily could have, and presumably would have, said so, but it did

not. Cf. TEX . CIV . PRAC. & REM . CODE § 74.351(b), (c) (requiring dismissal of a health care liability

                                                   11
claim with prejudice if a claimant has not filed an expert report, but permitting a 30-day extension

to cure a timely filed deficient report).

        In light of the foregoing, and because the language of section 150.002 provides no “guiding

rules or principles” for a trial court’s exercise of discretion, we consider various factors,

CTL/Thompson Tex., 390 S.W.3d at 301 (discussing section 150.002); Pirelli Tire, 247 S.W.3d at

676 (discussing the forum non conveniens doctrine), given the facts and circumstances of the

particular case. Iliff v. Iliff, 339 S.W.3d 74, 81 (Tex. 2011) (“While the permissive word ‘may’

imports the exercise of discretion, the court is not vested with unlimited discretion, and is required

to exercise a sound and legal discretion within the limits created by the circumstances of a particular

case.” (quotation omitted)). The Legislature did not explicitly declare its purpose in enacting section

150.002. And although its title, “Certificate of Merit,” does not limit or expand the meaning of the

statutory provisions, see TEX . GOV ’T CODE § 311.024, the title nevertheless gives some indication

of the Legislature’s intent in enacting the section. See In re United Servs. Auto. Ass’n, 307 S.W.3d
299, 307 (Tex. 2010). That indication coincides with our previous explanation that a section

150.002(e) dismissal “is a sanction . . . to deter meritless claims and bring them quickly to an end.”

CTL/Thompson Tex., 390 S.W.3d at 301.

                          B. Did the Trial Court Abuse its Discretion?

        We first address the record that should have been considered by the trial court in exercising

its discretion as to whether to dismiss Pedernal’s claims with prejudice. Bruington urges that the

statute’s focus is on the time the statute was violated—here, when Pedernal filed its original petition

without a certificate—and only the facts in existence at that time are material to whether dismissal

                                                  12
should be with prejudice. It points, in part, to our statement in Crosstex Energy Services that “failure

to file a certificate of merit with the original petition cannot be cured by amendment.” 430 S.W.3d

at 395. We agree with Bruington’s position. However, it does not alter the conclusion we reach in

this case.

        As explained above, while section 150.002 requires dismissal if the plaintiff fails to file an

affidavit contemporaneously with the complaint, it does not require dismissal with prejudice.

Rather, it gives the trial court discretion to do so. And Pedernal’s failure to file an expert affidavit

with its original petition was not, by itself, evidence that the allegations in its petition lacked merit

or mandated the sanction of dismissal with prejudice. Nor does the record as of the time of the

dismissal otherwise lead us to conclude that the trial court’s action in dismissing without prejudice

violated any guiding rules or principles so that its actions were arbitrary and unreasonable and an

abuse of its discretion. Thus, the court of appeals erred by reversing the trial court’s dismissal

without prejudice.

        The court of appeals did not reach Bruington’s alternative argument that the affidavit

Pedernal filed with its amended petition demonstrated that all or at least most of the claims against

Bruington lacked merit and, therefore, should have been dismissed with prejudice. The parties have

briefed and argued the issue here, so in the interest of judicial economy we will address it rather than

remanding to the court of appeals. See Rusk State Hosp. v. Black, 392 S.W.3d 88, 97 (Tex. 2012)

(“The court of appeals did not address the Hospital’s claim of immunity. Rather than remanding the

case to the court of appeals for it to do so, however, we address the issue in the interest of judicial

economy.”).

                                                   13
       At the trial court hearing held pursuant to the court of appeals’ directive in Bruington I,

Pedernal introduced into evidence an affidavit by Alfred Jennings, Jr., an engineer and expert in well

stimulation. In his affidavit, Jennings described the condition of the well before the fracing

operation, described the operation itself, discussed the difficulties encountered during the operation,

described the documents provided by Bruington and Schlumberger that he reviewed, and noted that

he consulted with a geologist in formulating his opinions. He expressed his opinion that Bruington

was negligent and breached the appropriate engineering standard of care.

       After the hearing, the trial court dismissed Pedernal’s suit without prejudice. In its order the

court made findings of fact and concluded that Pedernal’s claims had merit. The court’s findings,

in part, were based on Jennings’s averments that during the fracing operations on May 11 and 12,

Bruington did not have an engineer at the well site, Bruington’s representative failed to raise issues

with Schlumberger generally concerning Schlumberger’s poor performance, Bruington failed to

document or inform Pedernal of the cause of the difficulties, Bruington offered no options to

Pedernal regarding shutting down operations so pumps could be repaired or replaced despite

recurrent pumping difficulties, and Bruington failed to require analysis of water from the well.

       Bruington argues that Jennings’s affidavit demonstrates the lack of merit in Pedernal’s claims

by neither specifically addressing nor referencing a factual basis for each theory of recovery. See

TEX . CIV . PRAC. & REM . CODE § 150.002(b) (“The affidavit shall set forth specifically for each

theory of recovery for which damages are sought, the negligence, if any, or other action, error, or

omission of the licensed or registered professional in providing the professional service . . . and the

factual basis for each such claim.”). More specifically, Bruington asserts that the certificate was

                                                  14
deficient because (1) Jennings only discussed Pedernal’s negligence claim even though Pedernal’s

pleadings expressly alleged breach of contract, fraud, negligent misrepresentation, breach of

fiduciary duty, and negligence as theories of recovery, and (2) the affidavit failed to link any theory

of recovery to the damages Pedernal claimed. Bruington acknowledges that Jennings’s affidavit

specifically mentions negligence as a theory of recovery. But it contends the affidavit does not

specify facts and a causal relationship between the alleged negligence and damages, so the

negligence claim should have been dismissed with prejudice.

        Assuming, without deciding, that the affidavit was deficient for the reasons Bruington urges,

those deficiencies were not such that the trial court abused its discretion by not dismissing Pedernal’s

claims with prejudice. A plaintiff’s failure to file an affidavit with an original petition, together with

the filing of an amended petition with a deficient affidavit, might support a trial court’s

determination that the claims lack merit. But that determination is within the trial court’s discretion

and is reviewed for abuse of discretion. Moreover, assuming, again without deciding, that the statute

requires an affidavit addressing each theory of recovery, the failure of Jennings’s affidavit to

specifically address each theory was in substance the filing of a second complaint without a

supporting affidavit. Just as the filing of an original complaint without filing an affidavit might

under some circumstances support a dismissal with prejudice, the filing of a second complaint

without an affidavit might also support a dismissal with prejudice. But, the record does not

conclusively demonstrate that Pedernal’s claims lacked merit, or that the trial court’s decision

violated any guiding rules and principles and therefore was an abuse of discretion.



                                                   15
        Bruington argues that interpreting chapter 150 consistently with its purpose leads to the

conclusion that permitting a dismissal without prejudice under the circumstances before us will

encourage lax attitudes toward the statute’s contemporaneous filing requirement. We acknowledge

the possibility of that effect in a general sense. But Bruington does not advance any reason to

believe such consideration informed the Legislature’s choice of language in section 150.002(e), and

it is not reflected in the language of the statute. Thus, the consideration is immaterial to our inquiry

as to legislative intent reflected by the language the Legislature adopted.

        Bruington also asserts that Pedernal’s claims must be dismissed with prejudice because

Bruington was prejudiced by having to put extra work into defending the suit and because Pedernal

did not act diligently to obtain Jennings’s affidavit after it non-suited its first-filed claims. As we

have explained above, the trial court did not abuse its discretion by refusing to dismiss the claims

with prejudice. Whether Bruington has an avenue of relief other than dismissal of Pedernal’s claims

with prejudice for the extra time and expense it has incurred is not a question before us.

                                           IV. Conclusion

        We reverse the judgment of the court of appeals and reinstate the judgment rendered by the

trial court.



                                               ________________________________________
                                               Phil Johnson
                                               Justice


OPINION DELIVERED: April 28, 2017


                                                  16